UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-24993 LAKES ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1913991 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 130 Cheshire Lane, Suite101 Minnetonka, Minnesota (Zip Code) (Address of principal executive offices) (952)449-9092 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of May 6, 2013, there were 26,440,936shares of Common Stock, $0.01par value per share, outstanding. LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 30, 2012 3 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2013 and April 1, 2012 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and April 1, 2012 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 6. EXHIBITS 21 2 PartI. Financial Information ITEM1.FINANCIAL STATEMENTS LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) March 31, 2013 December 30, 2012 Assets Current assets: Cash and cash equivalents $ $ Income taxes receivable Other Total current assets Property and equipment Accumulated depreciation ) ) Property and equipment, net Long-term assets related to Indian casino projects: Notes and interest receivable, net of allowance Intangible assets, net of accumulated amortization of $2.4 and $2.1 million Management fees receivable and other Total long-term assets related to Indian casino projects Other assets: Investment in unconsolidated investee License fee Land held for development Other Total other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Current portion of contract acquisition costs payable, net of $0.7 and $0.7 million discount $ $ Accounts payable Accrued payroll and related Other accrued expenses Total current liabilities Long-term contract acquisition costs payable, net of current portion and $0.5 and $0.7 million discount Total liabilities Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; authorized 200,000 shares; 26,441 and 26,441 common shares issued and outstanding Additional paid-in capital Deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 3 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended March 31, 2013 April 1, 2012 Revenues: Management fees $ $ Room - Food and beverage - Other operating 97 - License fees and other 17 20 Total revenues Costs and expenses: Room - Food and beverage - Other operating - Selling, general and administrative Impairments and other losses - Preopening expenses - Amortization of intangible assets related to operating casinos Depreciation and amortization 54 Total costs and expenses Loss from operations ) ) Other income (expense): Interest income Interest expense ) ) Other - 14 Total other income, net Loss before income taxes ) ) Income tax benefit - ) Net earnings (loss) including noncontrolling interest ) Net loss attributable to noncontrolling interests - 60 Net earnings (loss) attributable to Lakes Entertainment, Inc. $ ) $ Weighted-average common shares outstanding Basic Dilutive impact of stock options - - Diluted Earnings (loss) per share Basic $ ) $ Diluted $ ) $ See notes to consolidated financial statements. 4 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows (In thousands) Three Months Ended March 31, 2013 April 1, 2012 OPERATING ACTIVITIES: Net earnings (loss) including noncontrolling interest $ ) $ Adjustments to reconcile net earnings (loss) including noncontrolling interest to net cash provided by operating activities: Depreciation and amortization 54 Amortization of debt issuance costs and imputed interest on contract acquisition costs Accretion of interest and additions to long-term interest receivable ) ) Amortization of intangible assets related to operating casinos Share-based compensation Impairments and other losses - Changes in operating assets and liabilities: Management fees receivable Deposits - Other current assets ) ) Income taxes payable / receivable ) ) Accounts payable and accrued expenses Net cash provided by operating activities INVESTING ACTIVITIES: Payments to acquire investment in unconsolidated investee ) - Changes in management fees receivable and other 79 50 Purchase of property and equipment ) (5 ) Advances on notes receivable - ) Collection on notes receivable - Changes in other assets (2
